DETAILED ACTION
This Office Action is in response to the filing of an amendment to the claims on 12/02/2021. As per the amendments, claim 1 has been amended, claim 11 has been added, and no claims have been cancelled. Thus, claims 1, 3-9, and 11 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US Pub. 2015/0182319) in view of Senff et al. (US Pub. 2017/0209234), in view of Luettgen et al. (US Pub. 2016/0151133; hereinafter Luettgen ‘113).
Regarding claim 1, Wagner discloses an oral cavity washing device (see Fig. 1, oral irrigator 5) comprising: a body unit (see the entire housing made of base 10, reservoir 20, and accessory compartment 30, etc. in Figs. 1-2) including a tank (see reservoir 20 in Figs. 1 and 7) which stores a washing liquid (see [0063] lines 1-5 where the reservoir holds water), a pump (pump body 541 in Fig. 7A) from which the washing liquid stored in the tank is discharged (through pump outlet 112 in Fig. 7), and a case (a case formed by base 10, actuator plate 700, 
Wager does not have a detailed description of the operation part is mounted on the upper surface of the case, and includes an operation panel provided on the upper opening so as to be located under the upper lid, the first seal portion is provided between an outer peripheral portion of the operation panel and the case body, and the first seal portion seals a joint portion between the upper lid and the case body.
However, Senff teaches a similar oral irrigation device where the operation part (power button 116 in Fig. 1) is mounted on the upper surface of the case (see Fig. 1 where the power button 116 is on the upper surface of the base 102) includes an operation panel (bracket 431 in Fig. 6B) provided on an upper opening so as to be located under the upper lid (see Fig 1A: the button is provided under the upper lid 180/182 because it doesn’t stick out, within a button aperture 190 in Fig. 4), a first seal portion is provided between an outer peripheral portion of the operation panel and the case body (see Figure 3A: the trim ring 126, 186 surrounds the operation part, thus it would be on an outer peripheral portion of the operation panel, and the trim ring 126, 186 is also on the case body 178), and the first seal portion (Fig. 4, see trim ring 126, and button ring 186) seals a joint portion between the upper lid (Fig. 4, see upper housing 180, and face plate 182) and the case body (Fig. 3C, case body 178).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the operation part and casing on Wagner to have an operation part and panel on the upper surface, with a seal structure 
The modified Wagner device lacks a detailed description of the first seal portion being sandwiched between the outer peripheral portion of the operation panel and the case body and the seal structure further includes a second seal portion which seals a joint portion between the case and the operation part and forms a waterproof seal. 
However, Luettgen ‘113 teaches an oral irrigator (see Figure 1A: 100, oral irrigator) with a seal structure with a seal portion (214, gasket, also sealing gaskets, such as O-rings; [0067], lines 10-11) that includes the seal (214) being sandwiched between an outer peripheral portion of an upper housing (184, upper housing) and a case body (138, front shell which includes a sealing wall 142 that is placed around the gasket 214 so that the sealing wall 142 compresses the gasket 214 to define a seal; [0128], lines 6-9). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the modified Wagner’s first seal portion to be sandwiched, as taught by Luettgen ‘113, so as to form a tighter seal around the case. 
The modified Wager device still lacks a detailed description of a second seal portion between the case and the operation part and forms a waterproof seal. 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the operation part of the modified Wager device with a second seal portion, as taught by the second embodiment of Senff, in order to “further protect internal components connected to the power button from exposure to liquids that could contact the power button” (see Senff [0154], lines 14-17).
Regarding claim 3, the modified Wagner device has everything as claimed, including a connecting portion (Wagner; see Fig. 5 the section between pump outlet 112 and the coiled exterior tube 110 that forms a connecting portion) which connects the body unit and the tube to each other (Wagner; see Fig. 5 where the structures between pump outlet 112 and tube 110 connect the tubing to the bottom plate 80 of lower base body 15), 
The modified Wagner device lacks a detailed description of wherein the seal structure further includes a third seal portion with seals a joint portion between the connecting portion and the body unit.
However, Senff further teaches the seal structure further includes a third seal portion (Senff: sealing element 404, seal member 414) with seals a joint portion between the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the connecting portion and the body unit of the modified Wagner device to include a fluid proof seal connection as taught by Senff, as it would help insulate the electrical components of the pump from any residual water that leaves the pump outlet to the tube.
Regarding claim 4, the modified Wagner has everything as claimed, including the tank being detachably mounted on the case (Wagner; see [0063]) and includes an outlet through which the washing liquid is made to flow (Wagner; see port aperture 128 in Fig. 7), the case includes a water supply port (Wagner; see linkage tube 530 in Fig. 7) which is connected to the outlet of the tank (Wagner; see connection between port aperture 128 and linkage tube 530 in Fig. 7), and the seal structure further includes a fourth seal portion which is mounted so as to seal the water supply port of the case (Wagner; see valve 123 in Fig. 7 which provides a selective seal between the reservoir and the pump).
Regarding claim 8, the modified Wagner device has everything as claimed, including the washing unit being detachably mounted on the front side of the case (Wagner; see handle 200 on the front of base 10 in Fig. 1) and the tank being detachably mounted at a portion different from the washing unit of the case (Wagner; see Figs. 1 and 7 where the reservoir 20 disconnects from the base 10 at a different spot than handle 200), and the tube is arranged on a recessed arranging portion (Wagner; see tube cavity 17 in Fig. 1, which contains tube 110).
. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Senff and Luettgen ‘113 as applied to claim 1 above, and further in view of Springer (US Pat. 3,143,697).
Regarding claim 5, the modified Wagner device has everything as claimed, including a power source circuit (Wagner; circuit board 600 in Fig. 7, which receives power and controls parts of the device as seen in [0089]) that supplies power to the pump (Wagner; see [0089]).
The modified Wagner device lacks a detailed description of the seal structure further including a fifth seal portion forming a waterproof layer which covers the power source circuit. 
However, Springer teaches a toothbrush storage case and battery charger (see Springer Figure 1) with a seal portion (Springer: electrical components and circuit are sealed within the box with suitable potting materials; Column 3, lines 22-24) forming a waterproof layer which covers the power source circuit (Springer: electrical components will not be damaged by water or other materials; Column 3, lines 26-28). 
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Senff and Luettgen ‘113 as applied to claim 1 above, and further in view of Luettgen et al. (US Pub. 2015/0004559; hereinafter Luettgen ‘559) and Shortt et al. (US Pub. 2003/0031979).
Regarding claim 6, the modified Wagner device has everything as claimed, including a power source circuit (Wagner; circuit 600 in Fig. 7) which supplies power to the pump (Wagner; see [0089]), and a power source cord (Wagner; see [0068] and Fig. 5) which supplies power to the power source circuit (Wagner; see [0089]). 
The modified Wagner device lacks a detailed description of the case having a lead-out portion through which the power source cord is led out from an inside of the case, and the seal structure further including a sixth seal portion which provides sealing between the case and the power source cord in the lead-out portion. 
However, Luettgen teaches an oral cavity washing device (see Luettgen ‘559 Figure 1: 100, oral irrigator) with a case (Luettgen ‘559: base 102) with a lead-out portion from where a power source cord (Luettgen ‘559: power cable 116) is led out from an inside of the case (see annotated Luettgen “559 Figure 1B below). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the modified Wagner device’s 
 The modified Wagner device has everything as claimed, but is still lacking a detailed description of the seal structure further including a sixth seal portion which provides sealing between the case and the power source cord in the lead-out portion. 
However, Shortt teaches an oral hygiene device (Shortt: see Figure: oral hygiene device 2) with a base charging unit (see Shortt Figure 15: 100, charging unit) that has a seal portion (Shortt: 138, grommet) that provides sealing between the case (Shortt: 112, upper housing and 134, lower housing) and the power source cord (Shortt: 132, electrical cord) in the lead-out portion (Shortt: grommet may be used to secure electrical cord within the opening within the wall; [0128], lines 6-7). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the modified Wagner device’s lead-out portion with a sealing portion between the case and the power source cord, as taught by Shortt, in order to provide a water seal and strain relief for the power source cord (Shortt: [0128], lines 9-10).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Senff and Luettgen ’113 and Luettgen ‘559 and Shortt as applied to claim 6 above, and further in view of Castel et al. (US Pat. 5,086,788).
Regarding claim 7, the modified Wagner device has everything as claimed including the sixth seal portion including a bushing (Shortt: grommet 138) which is mounted on the power source cord (Luettgen ‘559; power cable 116) so as to be inserted into the lead-out portion 
The modified Wagner device lacks a detailed description of a seal member which provides sealing between the bushing and the lead-out portion. 
However, Castel teaches a device (see Castel Figure 2) with a power source cord (see Castel: 12, cable) mounted with a bushing (Castel: 35, strain relief) and a seal member (Castel: 37, O-ring) to provide sealing between the bushing and the lead-out portion (Castel: Column 3, lines 64-65). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the modified Wagner device to include a seal member between the bushing and the lead-out portion, as taught by Castel, so as to be able to control the water tightness of the seal between the bushing and the lead-out portion (Castel: Column 3, lines 64-65).
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive.
Applicants arguments with respect to claim 1, as seen on pages 5-7, state that the upper surface of the modified Wagner device does not form a sealed member as required in the 
	Applicant’s arguments in response the newly added claim 11 as seen on page 7 are considered persuasive, and are considered to overcome the prior art of record. Claim 11 is considered to contain allowable subject matter that would place the application in condition for allowance if it were added to independent claim 1. Examiner is willing to do an Examiner’s Amendment, or likewise enter an amendment to the claims, to add the subject matter of claim 11 into claim 1 and subsequently issue a notice of allowability, should the Applicant agree to do so. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349.  The examiner can normally be reached on Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D ZIEGLER/Examiner, Art Unit 3785      

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785